Title: From John Adams to Benjamin Vaughan, 14 February 1783
From: Adams, John
To: Vaughan, Benjamin


Sir
Paris Feb. 14. 1783

Mr Charles Storer, of Boston who has for Sometime past made one of my Family, will have the Honour to deliver you this. On Account of his amiable Qualities and his Discretion, I have presumed to introduce him to you, relying at the Sametime on your Goodness to excuse me for taking Such a Freedom.
We expect every hour, and with not a little of Impatience, an Account of the Debates upon the Preliminary Treaties. Appearances intimate a formidable Opposition, and We are Sorry to See, a Richmond & a Keppell retiring.— if their Places Should be filled with Persons less benevolent to Us, or if you will, less convinced of the Importance of restoring as much as possible the old good Nature and good humour, the Change will not be for the better.
Where is Mr Oswald? and Mr Laurens? Are We not to finish with the former?— I hope So, because, I am perswaded there is no Man, better qualified, in the head or the heart to do the Business well.—
If any Pamphlets have been published upon the Peace, I should be obliged to you to name them to Mr storer that he may bring them with him.

With great Respect and Esteem, I have the honour to be, Sir your most obedient and humbl. sert
J. Adams.
